Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Mondo, J.), imposed February 28, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255-256 [2006]; cf. People v Bradshaw, 18 NY3d 257, 264-267 [2011]). Eng, P.J., Rivera, Leventhal and Hall, JJ., concur.